ORDER
Considering the Joint Petition for Interim Suspension filed by the respondent, S. Judd Tooke, and the Office of Disciplinary Counsel,
IT IS ORDERED that Starr Judd Tooke, Louisiana Bar Roll number 12862, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately-
/s/ Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana